COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Coleman and Elder
Argued by teleconference


ERIC BLANE LEE
                                       MEMORANDUM OPINION * BY
v.       Record No. 2566-97-3    CHIEF JUDGE JOHANNA L. FITZPATRICK
                                         NOVEMBER 10, 1998
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                        Richard S. Miller, Judge
             Joseph A. Sanzone for appellant.

             Marla Graff Decker, Assistant Attorney
             General (Mark L. Earley, Attorney General, on
             brief), for appellee.



     Eric Blane Lee (appellant) was convicted in a bench trial of

possession with intent to distribute cocaine in violation of Code

§ 18.2-248 and possession of a firearm while in possession of

cocaine in violation of Code § 18.2-308.4(A).       On appeal he

contends the evidence was insufficient to convict him of

possession with intent to distribute cocaine.       We find no error

and affirm.

                                  I.

     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.     See Juares v. Commonwealth, 26 Va. App. 154, 156, 493

S.E.2d 677, 678 (1997).    The evidence presented at trial
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
established that on January 11, 1997, the Lynchburg Police

Department executed a search warrant at 607 Madison Street in

Lynchburg.   Officer J.T. Lloyd was one of the first officers

present at the scene.   Upon entering the residence, Lloyd went

upstairs and into a bedroom where he found appellant and a woman

named Sherry Wright sitting on the bed with a "glass plate"

between the two.    As Lloyd entered the room, appellant and Wright

rolled off the bed onto the floor.      The two individuals were then

secured by officers.
     Appellant was advised by Officer J.L. Hise that the police

had a warrant to search the residence for cocaine.     As Hise

grabbed appellant's left hand to place him in handcuffs,

appellant told the officer, "I have an automatic in my back

pocket."   A small handgun was removed from appellant's rear

pocket, and a digital pager was found on his waistband.

     Appellant was taken downstairs and detained while the police

searched the house.    The glass plate, which had been on the bed

when officers first entered the bedroom, was on the floor.       "It

had residue on it . . . and there were several chunks of an

off-white substance lying on the floor."     Police seized

approximately 6.75 grams of cocaine in plain view on the floor

and on a dresser.   The following items were also found in the

bedroom:   a box of plastic sandwich bags, digital scales "with

white residue" on them, a small dormitory-size refrigerator, and

a box of baking soda.   In the freezer of the refrigerator, police




                                - 2 -
found "a chunk of off-white substance . . . in a shot glass

submerged in water."

     Appellant was advised of his Miranda rights and he gave a

statement to the police.   He stated that there was some money "in

a blue bag in a window in the upstairs bedroom," and upon a

search of the bedroom, police found $723.04 in cash where

appellant said it would be located.     Appellant also admitted that

a .22 caliber rifle was in the house on the main level.    When

questioned about the narcotics, appellant told the officers that

when the police entered the bedroom he was getting ready to smoke

some of the cocaine.   He stated that the drugs on the glass plate

were all he had.
     Ms. Wright, the woman sitting on the bed with appellant when

police entered the room, also made a statement to Officer Hise.

She indicated that her home address was 607 Madison Street, the

same address as appellant's.   She also stated that she was

cutting up some cocaine when the police entered the house and

that she was planning on selling it.

     At trial, Investigator Wayne Duff was qualified as an expert

in the field of narcotics distribution in the City of Lynchburg.

Duff testified that indicia of distribution include the

following:   possession of a firearm; use of a pager; presence of

plastic sandwich bags, digital scales, and baking soda; and large

amounts of hidden cash.    Duff also stated that 6.75 grams of

cocaine was an amount more consistent with distribution because



                                - 3 -
"[i]t's very rare to find almost a quarter of an ounce of crack

cocaine on a smoker [user]."

     At the conclusion of the Commonwealth's case, appellant

moved to strike the evidence, which was denied by the trial

court.   Appellant presented no further evidence and following

arguments by both parties the trial court found appellant guilty

of both charges.

                                 II.
     On appeal, "[w]e may not disturb the trial court's judgment

unless it is `plainly wrong or without evidence to support it.'"

 Barlow v. Commonwealth, 26 Va. App. 421, 429, 494 S.E.2d 901,

904 (1998) (citation omitted).    In addition, "the inferences to

be drawn from proven facts are matters solely for the fact

finder's determination."    Marshall v. Commonwealth, 26 Va. App.

627, 633, 496 S.E.2d 120, 123 (1998).

     Appellant contends that the evidence was insufficient to

establish the required intent to distribute narcotics.   He argues

that other than the amount of cocaine he was preparing to smoke

when the police officers arrived, the remaining cocaine and drug

paraphernalia found during the search of his residence belonged

to Wright.   Accordingly, appellant argues, there was not

sufficient evidence to support his conviction.   We disagree.

     It is well established that "[b]ecause direct proof of

intent is often impossible, it must be shown by circumstantial

evidence.    Circumstantial proof of a defendant's intent includes



                                 - 4 -
the quantity of the drug discovered, the packaging of the drugs,

and the presence or absence of drug paraphernalia."        White v.

Commonwealth, 25 Va. App. 662, 668, 492 S.E.2d 451, 454 (1997)

(en banc) (citing Servis v. Commonwealth, 6 Va. App. 507, 524,

371 S.E.2d 156, 165 (1988)).

     In the instant case, many recognized indicia of intent to

distribute were tied to appellant.       The police seized from

appellant's residence approximately 6.75 grams of cocaine, an

amount which Investigator Duff testified was inconsistent with an

individual's personal use.    Plastic sandwich bags and digital

scales were also found.    Empty plastic sandwich bags and the

possession of an electronic scale can provide a sufficient basis

to support an inference of distribution of narcotics.        See Shears

v. Commonwealth, 23 Va. App. 394, 402, 477 S.E.2d 309, 313

(1996); White, 25 Va. App. at 668, 492 S.E.2d at 454.

     Additionally, the police found a digital pager and a handgun

on appellant, both of which have been routinely classified as

tools of the drug trade.     See White, 25 Va. App. at 668, 492

S.E.2d at 454 (citing Wilkins v. Commonwealth, 18 Va. App. 293,

296, 443 S.E.2d 440, 442 (1994)); Glasco v. Commonwealth, 26 Va.

App. 763, 775, 497 S.E.2d 150, 156 (1998) (citing Dixon v.

Commonwealth, 11 Va. App. 554, 557, 399 S.E.2d 831, 833 (1991)).

     Evidence of large amounts of cash is some evidence of

involvement in drug transactions.        See Johnson v. Commonwealth,

12 Va. App. 150, 153, 402 S.E.2d 502, 504 (1991).       In this case,



                                 - 5 -
appellant knew of the presence of cash in the house and told the

police officers exactly where it was located.    In view of

appellant's possession of cocaine, the drug paraphernalia, and

the large sum of money, we find the record sufficient to support

the trial court's finding that appellant possessed cocaine with

the intent to distribute.

     Nevertheless, appellant contends that Wright's statement to

police that she owned and intended to sell the cocaine was

sufficient evidence to exonerate appellant of the distribution

charge.   This argument is without merit.   In her statement Wright

admits to her own culpability; she does not exonerate appellant

nor does she address his involvement in the distribution of

cocaine in their home. 1   The trial court, as the trier of fact,

was free to reject any or all parts of Wright's statements to the

extent they were related to appellant's case.    See Woodard v.

     1
      Wright did not testify in appellant's trial and her
statements came to light through the following testimony:

           Q.   Investigator Hise, you also arrested Ms.
                Wright that day?
           A.   Yes, sir.
           Q.   What address did she give you?
           A.   I believe she gave me the same address.
                 Yes, sir. She gave me the same
                address, 607 Madison Street.
           Q.   And I believe she made a statement,
                didn't you say she was cutting up the
                cocaine when the police arrived?
           A.   Yes, sir. I believe I testified to that
                earlier.
           Q.   And she said that she was planning on
                selling some of it?
           A.   Yes, sir.



                                - 6 -
Commonwealth, 27 Va. App. 405, 408-09, 499 S.E.2d 557, 559

(1998).

     Additionally, assuming Ms. Wright's admission of ownership

of the drugs was considered by the trial court, it is well

settled that possession need not be exclusive.   It can also be

joint.    See Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433

S.E.2d 27, 29 (1993) ("Possession need not be exclusive and, in

fact, may be joint possession with others.").    Finding no error,

we affirm.
                                                         Affirmed.




                                - 7 -